DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the LAS system species in the reply filed on 8/15/22 is acknowledged.
Claims 2, 3, 12 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/15/22.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-11 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt (US 6,228,437) in light of Gray et al. (US 5,441,762) and Lee (US 2010/0129673).
Claims 1, 4-7, 10 and 14:  Schmidt teaches a ceramic matrix composite (Abst.; 3:66-4:54) comprising: a porous reinforcement, such as ceramic fibers (4:47-54), having a surface where a ceramic matrix glaze material is coated within the pores (i.e. claimed exterior side of the surface) (4:55-5:59; 7:3-41), the ceramic matrix glaze material comprising a ceramic, such as alumina (5:54-59).
Schmidt fails to teach that the glaze forms a coating on the exterior of the composite.  Gray teaches a ceramic matrix composite (Abst.) having a porous reinforcement with a surface (4:40-5:11) wherein the composite is coated with a ceramic matrix filler (i.e. claimed ceramic matrix and glaze) that fills the pores and also explains that the glaze can be built up to form an overcoating (i.e. claimed solid, continuous layer) (4:40-5:11).  Gray explains that this configuration reduces the risk of the coating cracking (4:40-5:11).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed an overcoating of the glaze in Schmidt in order have reduced the risk of the coating cracking with the predictable expectation of success.
Schmidt fails to teach that the glaze material is a silicate-based glass-ceramic.  Lee teaches a ceramic matrix composite (Abst.) comprising a ceramic matrix filler (i.e. claimed glaze) and explains that, in place of alumina as the glaze, other suitable materials include a glass ceramic, such as a rare earth silicate comprising, e.g., Ce, borosilicate glass or a lithium alumina silicate (i.e. LAS) (¶¶ 0030-0033).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected either a rare earth silicate comprising Ce, a boron comprising silicate or LAS as the glaze material in Schmidt with the predictable expectation of success.
Schmidt does not expressly teach that the glaze stays out of the interior of the composite.  However, Schmidt teaches that the viscosity can be adjusted to control the degree of pore penetration of the filler (7:3-41).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have only penetrated the surface pores by adjusting the viscosity of the filler depending on the desired degree of pore filling with the predictable expectation of success.  When only the surface pores are filled, the interior pores will have a greater porosity than the surface because the surface pores will be filled while the interior pores will not.
Claims 8 and 9:  Lee also teaches that suitable glaze materials can include zirconia (i.e. claimed nucleating agent) (¶ 0030).
Claim 11:  While Lee does not expressly teach an embodiment with both LAS and a rare earth element from claim 11, Lee further teaches that a combination of two separate materials may be selected (¶ 0030), such as LAS (¶ 0033) and a rare earth silicate (¶ 0032).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected both LAS and a rare earth silicate including, e.g., Ce as the glaze material with the predictable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712